EXHIBIT B
                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     October 2, 2018

By Email

Andrew J. Levander, Esq.
Benjamin E. Rosenberg, Esq.
Katherine Wyman, Esq.
Edward Y. Kim, Esq.
Jonathan L. Bodansky, Esq.

       Re:      United States v. Chi Ping Patrick Ho,
                17 Cr. 779 (LAP)

Dear Counsel:

        Pursuant to Rule 16(a)(1)(G) of the Federal Rules of Criminal Procedure, we write to
provide notice that the Government may call Oriana Skylar Mastro, PhD, in the above-referenced
case as an expert to rebut the proffered opinions of Professor William C. Kirby, whom the defense
noticed as an expert on September 17, 2018. 1

        (A)     Qualifications: Dr. Mastro is an assistant professor of security studies at the
Edmund A. Walsh School of Foreign Service, Georgetown University, where she has been a
professor since 2013. She is also a Jeane Kirkpatrick Scholar at the American Enterprise
Institute and a Council on Foreign Relations Team Member. She is a graduate of Stanford
University and Princeton University, and has received a number of fellowships and awards. Dr.
Mastro also has published and lectured extensively with respect to issues concerning China and
Asia. Dr. Mastro’s testimony would be based on her training, education, and experience as
described in her curriculum vitae, a copy of which is enclosed, as well as her review of relevant
material relating to the subjects of her expert testimony, also enclosed, including the materials
provided by the defense with respect to the opinions of Professor Kirby.




1
    The Government does not believe that the defense notice is sufficient and in any event expects
to file a motion in limine seeking to preclude Professor Kirby’s proffered testimony. Nothing in
this notice is intended as agreement that Professor Kirby’s proffered testimony, or other evidence
on the subjects in the defense notice, is appropriate or admissible, in whole or in part. The
Government reserves the right to supplement this notice after receiving additional information
relating to Professor Kirby’s opinions and the bases thereof and/or in response to any ruling of the
Court concerning the admissibility of such evidence.
 October 2, 2018                                                                            Page 2


       (B)     Summary of Expected Testimony:

       If called as a witness, we expect that Dr. Mastro would provide the following testimony,
in sum and substance:

         In response to Professor Kirby’s proffered opinions regarding “China’s One Belt, One
Road initiative and the role that Chinese companies play in carrying it out,” Dr. Mastro would
testify that the One Belt, One Road initiative (now known as the Belt and Road Initiative or
“BRI”) is a Chinese foreign policy initiative that prioritizes China’s own national interests over
the interests of developing nations or the global good. Dr. Mastro would further be expected to
testify that the BRI often uses economic leverage as a way to maintain an economic advantage,
often at the expense of developing countries. Under the BRI, these developing countries often
take loans from China or Chinese companies with oppressive terms that they are unlikely to be
able to repay. This, in turn, leads to a loss of participatory country sovereignty and hurts them
economically in the long term. Dr. Mastro would further be expected to testify that excess
capacity and infrastructure projects under the BRI create a minimum level of capacity building
and are designed to obtain the best deal for China.

        Additionally, Dr. Mastro would be expected to testify that private Chinese companies
who participate in the BRI generally do so because it is immensely profitable. The companies
benefit from a close relationship with the Chinese state that allows them to receive strategic
business information and state bank subsidies giving them an advantage over non-Chinese firms.
Dr. Mastro will further testify that China has sought to crackdown on corruption within China for
domestic political reasons; however, it has shown little interest in controlling Chinese
companies’ conduct overseas, where they often disregard laws prohibiting bribery and
corruption, placing U.S. and other western businesses at a competitive disadvantage. Moreover,
Chinese enterprises face strong incentives to engage in graft and other dishonest business
practices due to political credit they can gain at home for promoting BRI. Dr. Mastro would
further be expected to testify that there have been multiple accounts of Chinese companies,
operating under the guise of the BRI, paying bribes to foreign officials in an effort to gain
business and expand China’s sphere of influence.

         Finally, based on her review of the website of CEFC China Energy and publicly-available
articles and reports, Dr. Mastro would be expected to testify that CEFC China Energy is not
formally a state-owned enterprise, like China National Petroleum Corporation (CNPC), China’s
state-owned oil company; however, certain articles and public reports suggest that CEFC China
Energy and its Chairman at the time, Ye Jianming, are linked to varying degrees to the Chinese
state, military, and communist party. Dr. Mastro would further be expected to testify that CEFC
China Energy aggressively pursued many overseas energy opportunities, growing at a shockingly
fast rate as compared to other Chinese companies and that CEFC China Energy’s growth was
largely under the radar. For example, CEFC China Energy invested in, and acquired assets, in
multiple sectors of the Czech Republic economy. This resulted in numerous problems for the
Czech Republic.

       (C)     Bases and reasons in support of testimony: The bases and reasons in support of
Dr. Mastro’s testimony are her training, education, and experience, as well as a review of
relevant materials discussed above.
 October 2, 2018                                             Page 3



                         Very truly yours,

                         GEOFFREY S. BERMAN
                         United States Attorney

                   By:   s/ Daniel C. Richenthal
                         Daniel C. Richenthal
                         Douglas S. Zolkind
                         Catherine E. Ghosh
                         Assistant United States Attorneys
                         (212) 637-2109/2418/1114

                         SANDRA MOSER
                         Acting Chief, Fraud Section
                         Criminal Division

                   By:   s/ Paul A. Hayden
                         David A. Last
                         Paul A. Hayden
                         Trial Attorneys
                         (202) 616-5651/353-9370

Enclosures
                                  ORIANA SKYLAR MASTRO
                                    om116@georgetown.edu
                                   www.orianaskylarmastro.com
                                      Twitter: @osmastro

CURRENT POSITION
       Assistant Professor of Security Studies                                            8/13-pres
       Edmund A. Walsh School of Foreign Service, Georgetown University
       Jeane Kirkpatrick Scholar                                                          9/17-pres
       American Enterprise Institute (AEI)
EDUCATION______________________________________________________________________
PhD, Princeton University, Politics, 2013
M.A., Princeton University, Politics, 2009
Fields: International Relations, Comparative Politics (NE Asia), Formal & Quantitative Methods
Dissertation Committee: Thomas Christensen (chair), Aaron Friedberg, Jacob Shapiro
B.A., Stanford University, East Asian Studies with honors in International Security, 2006
Languages: Professionally proficient in Mandarin, Italian; conversational in Spanish, French
PREVIOUS WORK EXPERIENCE____________________________________________
Senior China Analyst, HAF/A2O, Pentagon (reserve duty)                                    7/18-pres
Political Military Affairs Strategist, PACAF A5X, Hawaii (reserve duty)                   2/16-7/18
Reserve Air Attaché, Asia-Pacific Region (reserve duty)                                   12/14-2/16
Asia-Pacific Cell (A8XS-APC), Pentagon, Asia-Pacific Strategist (reserve duty)            4/13-12/14
Center for a New American Security (CNAS), Fellow                                         3/12-5/13
Strategic Studies Group (SSG), Pentagon, China Strategist (reserve duty)                  9/10-4/13
Project 2049, Summer Associate                                                            6/10-9/10
U.S. Pacific Command (PACOM), Analyst                                                     6/09-9/09
RAND Corporation, Summer Associate                                                        6/08-9/08
Carnegie Endowment for International Peace, China Program, Junior Fellow                  8/06-8/07
SELECT FELLOWSHIPS AND AWARDS_____________________________________________

External
Council on Foreign Relations Term Member                                                       2018-pres
Jeane Kirkpatrick Scholar, American Enterprise Institute (AEI)                                 2017-pres
National Committee on U.S.-China Relations Public Intellectuals Program                        2016-pres
Ellis Joffe Prize for PLA Studies Winner for outstanding research contributions                2017
Council on Foreign Relations (CFR) Stanton Nuclear Security Fellowship                         2016-17
Asia Foundation Faculty Research Grant on the Domestic Dimensions of IR                        2016
Miller Center National Fellowship, University of Virginia                                      2012-13
Pacific Forum CSIS nonresident Sasakawa Peace Fellow                                           2012-13
Institute for Defense Studies and Analysis (IDSA), Summer Visiting Fellow                      2012
One of Top 99 Most Influential International Professionals Under 33, Diplomatic Courier        2011


                                                                                                       1
George Washington University, Institute for Security and Conflict Studies (ISCS), predoc   2010-11
Smith Richardson Foundation World Politics and Statecraft Pre-doctoral Fellowship          2010-11

Internal
Georgetown University Internal Summer Academic Grant                                       2016
Georgetown University Junior Faculty Research Fellowship Award                             2015
Georgetown University Professor in Residence at Campion Hall, Oxford                       2015
Bradley Fellow, recipient of grant to conduct research Beijing, Seoul                      2009-12
Princeton Institute for International and Regional Studies (PIIRS) Summer Research Grant   2012
Princeton University’s Mamdouha S. Bobst Center for Peace and Justice Research Grant       2012
Woodrow Wilson School Undergraduate Program Preceptor Award                                2009
Parker D. Handy Fellow, twice-received for student with future in public affairs           2007-09

PUBLICATIONS___________________________________________________________________

Books

The Costs of Conversation: Obstacles to Talks in Wartime forthcoming with Cornell University Press,
Security Studies Series.

Assessing the Threat: The Chinese Military and Taiwan’s Security with (eds.) Michael D. Swaine,
Andrew N.D. Yang and Evan S. Medeiros, (Washington: Carnegie Endowment, July 2007).

Articles

“How China Ends Wars: Implications for United States and East Asian Security,” The Washington
Quarterly, vol 4, iss 1, March 2018: 45-60.

“Why China Won’t Rescue North Korea,” Foreign Affairs, January/February 2018: 58-67.

“Why Chinese Assertiveness is Here to Stay,” The Washington Quarterly 37, No. 4, 2014: 151-170.

“China Can’t Stay Home,” The National Interest, November/December 2014: 38-45.

“The Problems with the Liberal Peace in Asia,” Survival 56, (April/May 2014): 129-158.

Peer-Reviewed Articles

“The Day After: The United States, China and the Rush to Denuclearization North.” Forthcoming in
International Security, Fall 2018.

“It Takes Two to Tango: Autocratic Underbalancing, Regime Legitimacy and China’s Responses to
India’s Rise,” Journal of Strategic Studies, July 2, 2018, DOI:
https://www.tandfonline.com/doi/full/10.1080/01402390.2018.1485567.

“The Theory and Practice of War Termination: Assessing Patterns in China's Historical Behavior,”
International Studies Review, February 2018, https://doi.org/10.1093/isr/vix061.



                                                                                                      2
“A Global People’s Liberation Army: Possibilities, Challenges and Opportunities” with Kristen
Gunness, Asia Policy 22, (July 2016): 131-155.

“The Vulnerability of Rising Powers: The Logic Behind China's Low Military Transparency,” Asian
Security 12, Iss. 2, 2016: 63-81.

“The Great Divide: Chinese and Indian Views on Intrawar Negotiations, 1959-1962,” The Journal of
Defence Studies 6, No. 4, (October 2012): 71-108.

“Signaling and Military Provocation in Chinese National Security Strategy: A Closer Look at the
Impeccable Incident of March 2009,” Journal for Strategic Studies 34, No. 2 (April 2011): 219-244.

Book Chapters

“Long-Term Strategic Competition between the United States and China in Military Aviation,” with
Michael Chase, in Tai Ming Cheung and Thomas G. Mahnken (eds), The Gathering Pacific Storm:
Emerging US-China Competition in Defense Technological and Industrial Development, (Cambria
Press, 2018): 111-137.

 “Ideas, Perceptions, and Power: An Examination of China’s Military Strategy,” in Ashley Tellis,
Alison Szalwinski and Michael Wills (eds), Strategic Asia 2017–18: Power, Ideas, and Military
Strategy in the Asia-Pacific, (Washington DC: National Bureau of Asian Research, 2017): 18-43.

“Dynamic Dilemmas: China’s Evolving Northeast Asia Security Strategy” in Gil Rozman (ed), 2016
Joint U.S.-Korea Academic Studies, (Washington DC: Korea Economic Institute, 2016): 9-22.

"A Global Expeditionary People’s Liberation Army: 2025-2030," in The Chinese People's Liberation
Army in 2025, Roy Kamphausen and David Lai, eds., (Carlisle: Strategic Studies Institute, 2015): 207-
234.

“China’s Antiaccess-Area Denial (A2/AD) Capabilities: Is the U.S. Rebalancing Enough?” in
William H. Natter III and Jason Brooks (eds), American Strategy and Purpose: Reflections on Foreign
Policy and National Security in an Era of Change, (Lexington: CENSA, 2014): 118-140.

“Noninterference in Contemporary Chinese Foreign Policy: Fact or Fiction?” in Donovan Chau and
Thomas Kane (eds), China and International Security: History, Strategy, and 21st Century Policy, vol.
2 (Santa Barbara, CA: Praeger, 2014): 95-114.

POLICY PUBLICATIONS AND PUBLIC COMMENTARY______________________________

Reports and Briefs

“Risk and Resiliency: China’s Emerging Air Base Strike Threat,” with Ian Easton, Project 2049
Institute, November 8, 2017.

"China's Evolving North Korea Strategy," United States Institute for Peace Brief 231, September 12,
2017, https://www.usip.org/publications/2017/09/chinas-evolving-north-korea-strategy.



                                                                                                      3
“The Emerging Asia Power Web: The Rise of Bilateral Intra-Asian Security Ties,” with Patrick
Cronin, Richard Fontaine, Zachary Hosford, Ely Ratner and Alexander Sullivan, Center for a New
American Security, June 2013.

“The Obama-Xi Summit: A New Era in Bilateral Relations?” NBR Commentary, June 12, 2013.

“The Sansha Garrison: China’s Deliberate Escalation in the South China Sea,” Flashpoints Bulletin #5,
Center for a New American Security, September 2012.

“Air Power Trends in Northeast Asia: Implications for Japan and the U.S. Japan Alliance,” with Mark
Stokes, Project 2049 report, Aug 2011.

Congressional Testimony

“Cooperation and Competition with China: The Need for New Approaches.” Testimony prepared for
the Senate Foreign Relations Committee Subcommittee on East Asia, the Pacific, and
International Cybersecurity Policy, September 5, 2018.

“China’s Policy Toward Contingencies in North Korea,” Testimony prepared for the U.S.-China
Economic and Security Review Commission, 12 April 2018.

“Developments in China’s Military Force Projection and Expeditionary Capabilities,” Testimony
prepared for the U.S.-China Economic and Security Review Commission, 21 Jan 2016.

“China’s Active Defense Strategy and Its Regional Impact,” Testimony prepared for the U.S.-China
Economic and Security Review Commission, 27 Jan 2011.

Op-Eds and Commentary

“Dangers of a Doctrine of Patriotism,” (with Arzan Tarapore), The Hill, September 29, 2018,
https://thehill.com/opinion/international/409064-dangers-of-a-doctrine-of-patriotism

“Xi Jinping and Kim Jung Un Keep Meeting – and Here’s Why,” The National Interest (online), June
26, 2018, http://nationalinterest.org/feature/chinas-xi-north-koreas-kim-keep-meeting%E2%80%94
heres-why-26415.

“The Big Winner of the Singapore Summit,” with Bonnie Glaser, Foreign Affairs (online), June 15,
2018,https://www.foreignaffairs.com/articles/china/2018-06-15/big-winner-singapore-summit?cid=int-
fls&pgtype=hpg.

“What China Gained from Hosting Kim Jung Un,” Foreign Affairs (online), April 9, 2018,
https://www.foreignaffairs.com/articles/china/2018-04-09/what-china-gained-hosting-kim-jong-un.

 “Why Xi Jinping Wants to Broker the Trump-Kim Deal,” The National Interest (online), March 28,
2018, “http://nationalinterest.org/feature/why-xi-jinping-wants-broker-the-trump-kim-deal-25118.”



                                                                                                      4
“China’s End Run Around World Order,” Cato Unbound, March 14, 2018, https://www.cato-
unbound.org/2018/03/14/oriana-skylar-mastro/chinas-end-run-around-world-order.

“China is Gaining on the United States. What Are We Doing About it?” with Ely Ratner, Politico,
February 9, 2018. https://www.politico.com/magazine/story/2018/02/09/china-united-states-donald-
trump-216955

“Yes, North Korea could drive a wedge between the U.S. and South Korea,” with Arzan Tarapore
Washington Post Monkey Cage, January 12, 2018, https://www.washingtonpost.com/news/monkey-
cage/wp/2018/01/12/yes-north-korea-could-drive-a-wedge-into-the-u-s-south-korea-alliance-heres-the-
problem/?utm_term=.d2feb952bdcf.

“Xi is fast arming China to impose its influence around the world,” Newsweek, January 3, 2018,
http://www.newsweek.com/xi-fast-arming-china-impose-its-influence-around-world-767251.

“Trump Should Consider Kim Jung-Un’s Response to a Limited Strike Against North Korea,
Newsweek, January 2, 2018, http://www.newsweek.com/trump-should-consider-kim-jong-uns-
response-limited-strike-against-north-korea-768951.

“Will China Invade North Korea and Take Its Nuclear Facilities? Newsweek, September 14, 2017,
http://www.newsweek.com/will-china-invade-north-korea-and-take-its-nuclear-facilities-665008.

“Countering Chinese Coercion: The Case of Doklam,” with Arzan Tarapore, War on the Rocks, 29
August 2017, https://warontherocks.com/2017/08/countering-chinese-coercion-the-case-of-doklam/.
#16 most read WOTR article in 2017.

“China' Lukewarm Response to Indian Military Modernization,” China Brief 13 Jan 2017.

“Taiwan’s Defense Policy Under Tsai,” China Brief 16, Iss 15, October 4, 2016.

“USAF Strategic Approach in the Asia-Pacific: Aspirations and Reality,” Banyan Analytics Brief,
October 2, 2013.

“New CMC Vice Chairmen Strong Advocates for Joint, Modern Chinese Military” with Michael S.
Chase and Benjamin S. Purser, III. China Brief, November 16, 2012.

“China’s Air Force: Ready for Take Off? With Michael S. Chase, The Diplomat, November 6, 2012.

“In Search of ‘Dexter’: Why You Can’t Buy Pirated DVDs in China Anymore,” The Atlantic Monthly,
October 26, 2012.

“False Start,” The New Republic (online), December 15, 2006.

“How to Deal with North Korea,” coauthored with Minxin Pei, Financial Times, December 13, 2006.

Podcasts




                                                                                                   5
“Tinker, Tailor, Soldier, Scholar: Conversation w/ Dr. Oriana Skylar Mastro,” The Global Cable,
University of Pennsylvania Perry World House Podcast, November 2017,
https://global.upenn.edu/perryworldhouse/podcasts.

“China’s Grand Strategy,” The Security Studies Podcast, Georgetown University, November 2017,
https://itunes.apple.com/us/podcast/episode-18-oriana-mastro-on-china-and-its-
military/id1110393903?i=1000394505553&mt=2.

“China and India Relations,” University of Pennsylvania Center for the Study of Contemporary China,
October 17, 2017, Episode 1, http://penncscc.libsyn.com/china-india-relations-oriana-skylar-mastro.

“What Will the President’s Policy Be Toward North Korea?” TrumpWatch with Jesse Lent, 12 April
2017, Episode 19, https://soundcloud.com/trumpwatchwbai/ep-19-41217-what-will-the-presidents-
policy-be-toward-north-korea-guest-oriana-skylar-mastro

“Bull in a China Shop,” No Jargon, Scholars Strategy Network, 24 January 2017, Episode 68,
http://www.scholarsstrategynetwork.org/podcast/bull-china-shop.

"What Trump Means for China," Asia Unbound, Council on Foreign Relations, 14 December 2016,
http://blogs.cfr.org/asia/2016/12/14/what-trump-means-for-china/.

“Let’s Talk about Great Power Competition with China,” Pacific Pundit, 26 Oct 16, http://www.pacific
pundit.org/podcast/2016/10/26/episode-5-lets-talk-about-great-power-competition-with-china.

Blogposts

See my AEI scholars page for numerous blogposts on current events:
https://www.aei.org/scholar/oriana-skylar-mastro/

“Can India Help the United States Against China?” Brookings Institution Lawfare Blog, August 26,
2018. https://www.lawfareblog.com/can-india-help-united-states-against-china

“One Year After They Almost Went to War: Can China and India Get Along?” ChinaFile
Conversation, Asia Society, June 13, 2018, http://www.chinafile.com/conversation/one-year-after-
they-almost-went-war-can-china-and-india-get-along.

“Can China End Wars Once They Start?” Brookings Institution Lawfare Blog, May 20, 2018,
https://lawfareblog.com/can-china-stop-wars-once-they-start.

“Trump’s National Security Strategy and China,” ChinaFile Conversation, Asia Society, December
20, 2017, http://www.chinafile.com/conversation/trumps-national-security-strategy-and-china.

"Is the United States Still the Predominant Power in the Pacific,” ChinaFile Conversation, Asia
Society, August 30, 2017, http://www.chinafile.com/conversation/united-states-still-predominant-
power-pacific.




                                                                                                   6
"Why China Will Become a Global Military Power," Brookings Institution Lawfare Blog, 11 Jan 15,
https://www.lawfareblog.com/foreign-policy-essay-why-china-will-become-global-military-power.
“The Threats to Asia’s Regional Order,” IISS Politics and Strategy Blog, May 31, 2014,
http://www.iiss.org/en/politics%20and%20strategy/blogsections/2014-d2de/may-b015/asia-regional-
order-c972.
 “China’s ADIZ: A Test of U.S. Resolve?” Brookings Institution Lawfare Blog, 15 Dec 13,
https://www.lawfareblog.com/foreign-policy-essay-oriana-skylar-mastro-chinas-adiz-%E2%80%93-
successful-test-us-resolve.
“What’s the Truth about U.S.-China Strategic Mistrust?” Best Defense, 16 Nov 12,http://foreignpolicy.
com/2012/11/16/whats-the-truth-about-u-s-china-strategic-mistrust-you-cant-handle-the-truth/.

SELECT RESEARCH PRESENTATIONS AND TALKS_________________________________
I have given over a hundred talks to government agencies, at think tanks and policy talks at
universities. Additionally, I have presented research at universities, research centers and
government institutions in South Korea, China, India, Taiwan, Australia, the UK, Germany,
France, Italy, the Netherlands, Norway, Sweden, the Netherlands, Djibouti and Canada. A full list is
available upon request.

SELECT PROFESSIONAL ACTIVITIES, TRAINING AND ASSOCIATIONS______________
Fellow at Institute for Corean Studies (ICAS); Military Veterans in Political Science board member;
Institute for Qualitative and Multi-Method Research (IQMR) 2015; Pacific Forum CSIS Young
Leaders Program; CSIS Project on Nuclear Issues (PONI) China Working Group; Future Leaders
Program, Foreign Policy Initiative (FPI); Next Generation National Security Leader Program, CNAS;
2010 Summer Workshop on Analysis of Military Operations and Strategy (SWAMOS)




                                                                                                      7
                                       SOURCE LIST

“一文看懂 138 家央企的行政级别和管理” [Understand the executive ranks and management of
138 major state-owned enterprises in one article], 澎湃 [The Paper], May 3, 2015,
https://www.thepaper.cn/newsDetail_forward_1464250.

“中华人民共和国矿产资源法” [People’s Republic of China Mineral Resources Law], 中华人
民共和国国土资源部 [Ministry of National Resources of the People’s Republic of China],
August 29, 1996, http://www.mlr.gov.cn/zwgk/flfg/kczyflfg/200406/t20040625_292.htm.

“两桶油联姻还只是传闻?” [Is it only a rumor that the two oil companies will merge?], 国际金
融报[International Financial News], March 19,
2015, http://paper.people.com.cn/gjjrb/html/2015-03/09/content_1540230.htm.

“1989 年大事记” [1989 Chronicals], 中国华能集团有限公司 [China Huaneng Group Co.,
LTD], January 1, 1990, http://www.chng.com.cn/n31529/n31559/c32065/content.html.

Alexandra Wrage, “Companies Engaging in China’s Belt and Road Projects Must Address
Bribery Risks,” Forbes, October 12, 2017,
https://www.forbes.com/sites/alexandrawrage/2017/10/12/companies-engaging-in-chinas-belt-
road-projects-must-address-bribery-risks/#49df52184f52.

Bill Ide and Saibal Dasgupta, “Rift Between China, International Community Over Maldives
Growing,” Voanews. com, February 9, 2018, https://www.voanews.com/a/ maldives-
china/4246068.html.

Brookings Staff, “Fixing Wind Curtailment with Electric Power System Reform in China,”
Brookings-Tsinghua Center for Public Policy, April 9, 2018, https://www.brookings.edu/wp-
content/uploads/2018/04/fixing-wind-curtailment-with-electric-power-system-reform-in-
china.pdf.

Catherine Putz, “Silk Road and Another Corruption Report,” The Diplomat, January 6, 2018,
https://thediplomat.com/2018/01/silk-road-fever-and-another-corruption-report/.

Reuters Staff, “Rajapaksa comeback bid checked by Sri Lanka bribery probe,” Reuters, July 24,
2015, https://www.reuters.com/article/sri-lanka-rajapaksa/rajapaksa-comeback-bid-checked-by-
sri-lanka-bribery-probe-idUSL3N1043EF20150724.

China Power Staff, “How will the Belt and Road Initiative Advance China’s Interests?,” CSIS,
September 28, 2018, https://chinapower.csis.org/china-belt-and-road-initiative/.
Christopher K. Johnson, “President Xi Jinping’s ‘Belt and Road’ Initiative: A Practical
Assessment of the Chinese Communist Party’s Roadmap for China’s Global Resurgence,”
Center for Strategic and International Studies, March 2016, https://csis-prod.
s3.amazonaws.com/s3fs-public/publication/160328_ Johnson_PresidentXiJinping_Web.pdf.

Christy Leung, “Hong Kong’s ICAC Chief Warns of Corruption in Belt and Road Countries,”
SCMP, July 3, 2018, https://www.scmp.com/news/hong-kong/hong-kong-law-and-
crime/article/2153483/hong-kongs-icac-chief-warns-corruption-belt.

David Dollar, “China as a Global Investor,” Brookings, May 18,
2016, https://www.brookings.edu/research/china-as-a-global-investor/.

Dr. Daniel Kliman and Abigail Grace, “Power Play: Addressing China’s Belt and Road
Strategy,” CNAS, September 20, 2018, https://www.cnas.org/publications/reports/power-play.
Economist Staff, “China’s Belt-and-Road Plans are to be Welcomed – and Worried About,” The
Economist, July 26, 2018, https://www.economist.com/leaders/2018/07/26/chinas-belt-and-road-
plans-are-to-be-welcomed-and-worried-about.

Elena F. Tracy, Evgeny Shvarts, Eugene Simonov, and Mikhail Babenko, “China’s new Eurasian
ambitions: the environmental risks of the Silk Road Economic Belt,” Eurasian Geography and
Economics, Vol. 58 No. 1 (February 2017),
https://www.tandfonline.com/doi/full/10.1080/153872 16.2017.1295876.

Jenni Marsh, “How a Hong Kong millionaire’s bribery case exposes China’s corruption problem
in Africa,” CNN. com, February 9, 2018, https://www.cnn.com/2018/02/09/ world/patrick-ho-
corruption-china-africa/index.html.

Joel S. Hellman et al, “Seize the State, Seize the Day: An Empirical Analysis of State Capture
and Corruption in Transition Economies,” World Bank, April 18,
2000, https://www.researchgate.net/publication/228724476_Seize_the_State_Seize_the_Day_An
_Empirical_Analysis_of_State_Capture_and_Corruption_in_Transition_Economies.

John Morrell et al, "Channeling the Tide: Protecting Democracies Amid a Flood of Corrosive
Capital," CIPE, September 2018, https://www.cipe.org/resources/channeling-the-tide-
protecting-democracies-amid-a-flood-of-corrosive-capital/.

Johnathan E. Hillman, “The Belt and Road’s Barriers to Participation,” Reconnecting Asia blog,
Center for Strategic and International Studies, February 7, 2018,
https://reconnectingasia.csis.org/analysis/entries/ belt-and-road-barriers-participation/.

Jonathan E. Hillman, “China’s Belt and Road Initiative: Five Years Later,” Center for Strategic
and International Studies, January 25, 2018, https://www.csis.org/analysis/ chinas-belt-and-road-
initiative-five-years-later-0.
Joshua Eisenman and Devin T. Stewart, “China’s New Silk Road Is Getting Muddy,” Foreign
Policy, January 9, 2017, http://foreignpolicy.com/2017/01/09/chinas-newsilk-road-is-getting-
muddy/.

Michael J. Green, “China’s Maritime Silk Road: Strategic and Economic Implications for the
Indo-Pacific Region,” CSIS, April 2, 2018, https://www.csis.org/analysis/chinas-maritime-silk-
road.

Miroslav Lajčák, “Belt and Road Initiative and 2030 Agenda for Sustainable Development,”
United Nations, June 13, 2018, https://www.un.org/ pga/72/2018/06/13/high-level-symposium-
on-belt-androad-initiative-and-2030-agenda-for-sustainable-development/.

Nadege Rolland, China’s Eurasian Century? Political and Strategic Implications of the Belt and
Road Initiative, (Washington, DC: National Bureau of Asian Research, 2017).

Rex Tillerson, “U.S.-Africa Relations: A New Framework,” George Mason University, March 6,
2018, https://www.state.gov/secretary/20172018tillerson/remarks/2018/03/279065.htm.

Sanjeev Miglani and Shihar Aneez, “Asian giants China and India flex muscles over tiny
Maldives,” Reuters, March 7, 2018, https://in.reuters.com/article/maldives-politics/asian-giants-
chinaand-india-flex-muscles-over-tiny-maldives-idINKCN1GJ12N.

Shihar Aneez, “China’s ‘Silk Road’ push stirs resentment and protest in Sri Lanka,” Reuters,
February 1, 2017, https://www.reuters.com/article/us-srilanka-china-insight/chinas-silk-road-
push-stirs-resentment-and-protest-in-sri-lanka-idUSKBN15G5UT.
